NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         MAR 17 2015

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

LUIS AURELIO PEREZ-ROMERO,                       No. 13-71580

               Petitioner,                       Agency No. A076-338-711

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                 March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Luis Aurelio Perez-Romero, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) decision denying his motion

to reconsider its prior decision sua sponte. We dismiss the petition for review.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      As Perez-Romero concedes, we lack jurisdiction to review his challenge to

the BIA’s discretionary decision not to grant sua sponte reconsideration. Ekimian

v. INS, 303 F.3d 1153, 1160 (9th Cir. 2002); see also Mejia-Hernandez v. Holder,

633 F.3d 818, 824 (9th Cir. 2011) (this court lacks jurisdiction to review the BIA’s

decision whether to reopen sua sponte).

      PETITION FOR REVIEW DISMISSED.




                                          2                                   13-71580